Filed 3/19/13 P. v. Howard CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B240660
                                                                           (Super. Ct. No. YA081610)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

CARLTON DIANTE HOWARD,

     Defendant and Appellant.



                   Carlton Diante Howard appeals from the judgment entered after a jury
convicted him of assault with a deadly weapon (Pen. Code, § 245, subd. (a))1 with a street
gang enhancement (§ 186.22, subd. (b)(1)(B)). Appellant admitted a prior prison term
enhancement (§ 667.5, subd. (b)) and was sentenced to eight years state prison. The trial
court ordered appellant to pay a $240 restitution fine (§ 1202.4, subd. (b)), a $240 parole
revocation fine (§ 1202.45), a $40 court security fee (§ 1465.8), and a $30 criminal
conviction assessment (Gov. Code § 70373).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, counsel filed an opening brief in which no issues were raised.
On January 28, 2013 we advised appellant that he had 30 days within which to personally




1
    All statutory references are to the Penal Code unless otherwise stated.
submit any contentions or issues he wished us to consider. No response has been
received.
              The evidence shows that appellant struck a rival gang member in the head
with a hammer at an Inglewood liquor store. The assault was videotaped on the store
video security system. A gang expert testified that appellant was a member of the
Crenshaw Mafia Gang and committed the assault for the benefit of and in association
with the gang.
              We have reviewed the record and are satisfied that appellant's attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly ( 2006) 40 Cal.4th 106, 125-126; People v. Wende (1979) 25 Cal.3d 436, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                             2
                               Victor L. Wright, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Ann Kausz, Attorney for Defendant and
Appellant.




                                          3